UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: []Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) []Definitive Proxy Statement [ ]Definitive Additional Materials [X]Soliciting Material under Rule14a-12 Progress Energy, Inc. (Name of the Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify thefiling for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Annual report, proxy statement availablefor employeesWednesday 03/30/2010 Progress Energy's combined 2009 annual report and 2010 proxystatement will be distributedon or about March 31to shareholders in preparation for the Annual Meeting of Shareholders on May 12. This year, Progress Energy will provide its proxy materials to shareholders electronically. Electronic distribution of proxy materials provides immediate access and saves printing and mailing costs. A notice will be sent to all shareholders on or about March 31, with instructions on how to access the material. Employees who own Progress Energy stock in one of the company's 401(k) plans will receive a link to the material via their company e-mail address on Wednesday from Computershare.After receiving the Computershare e-mail, these employees will be able to view the material and vote their shares online at the Web site listed in the e-mail. Employees are encouraged to read the proxy material and vote their shares. All employees may vote their sharesby Internet, telephone or by mail. Alink to Progress Energy's combined 2009 annual report and 2010 proxystatementwill be sent Wednesday to all employees. Thiscombined document containsthe annual report made available to shareholders in connection with the 2010 annual meeting. IMPORTANT INFORMATION This communication may be deemed to be solicitation materialwith respectto the Progress Energy, Inc. (the “company”) 2010 Annual Meeting of Shareholders (the “annual meeting”).The company will file a definitive proxy statement for the annual meeting with the U.S. Securities and Exchange Commission (“SEC”). SHAREHOLDERS OF THE COMPANY ARE URGED TO READ THE PROXY STATEMENT WHEN IT IS AVAILABLE, BECAUSE IT CONTAINS IMPORTANT INFORMATION. Investors and security holders may obtain the proxy statement and other relevant documents free of charge at the SEC’s Web site, http://www.sec.gov, or by directing a request to Thomas R. Sullivan, treasurer, Progress Energy, Inc., P.O. Box 1551, Raleigh, North Carolina 27602-1551. The company and its directors and executive officers may be deemed to be participants in the solicitation of proxies of the company’s shareholders in connection with the annual meeting. Information regarding the interests of these directors and executive officers in the solicitation will be included in the proxy statement filed by the company in connection with the annual meeting.
